UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-7533
MICHAEL ANTONIO GOODMAN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
   for the Eastern District of North Carolina, at Elizabeth City.
             Terrence W. Boyle, Chief District Judge.
                           (CR-92-1-BO)

                      Submitted: April 30, 2002

                       Decided: May 15, 2002

        Before WILKINS and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Michael Antonio Goodman, Appellant Pro Se. Paul Martin Newby,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. GOODMAN
                              OPINION

PER CURIAM:

   Michael Goodman filed a motion for return of $6,820.07 in cash,
seized by the government pursuant to his arrest in January 1991. The
district court denied the motion without discussion; Goodman noted
a timely appeal. For the reasons discussed below, we vacate and
remand for further proceedings.

   Goodman filed the motion for return of property on June 18, 2000.
According to the district court’s docket sheet, the property was
administratively forfeited in February 1994. The Government stated
in its response to Goodman’s motion that it served a copy of its "mo-
tion for destruction of evidence" on Goodman’s trial attorney. At the
time, Goodman was in federal custody, serving a 241-month sentence
for drug and firearms offenses. Goodman contends, and the Govern-
ment does not refute, that Goodman’s trial attorney was no longer
representing him at the time notice was served on the attorney.

   In administrative forfeiture proceedings, notice must be "reason-
ably calculated, under all the circumstances, to apprise interested par-
ties of the pendency of the action . . . . The means employed must be
such as one desirous of actually informing the absentee might reason-
ably adopt to accomplish it." Mullane v. Central Hanover Bank &
Trust Co., 339 U.S. 306, 314-15 (1950). In United States v. Minor,
228 F.3d 352 (4th Cir. 2000), we decided that, when holding a prop-
erty owner in custody and at the same time desirous of actually
informing that owner of the impending forfeiture, the government is
required to prove, not that the prisoner received actual notice, but that
the procedures employed to provide notice were substantially reliable.
Minor, 228 F.3d at 358. We noted that, in most cases, the government
could meet its burden by showing that: (1) it sent a certified letter,
return receipt requested, to the facility where the prisoner was being
housed; (2) the return receipt was signed by a prison official; and (3)
mail delivery procedures at that facility were reasonably calculated to
ensure that the notice would reach the inmate and would be accepted
only where the inmate was actually present. Id. See also Dusenbery
v. United States, ___ U.S. ___, 122 S. Ct. 694 (2002) (holding that
due process does not entitle a prisoner to actual notice of an adminis-
                      UNITED STATES v. GOODMAN                         3
trative forfeiture; instead, the question is whether "the notice in this
case [was] ‘reasonably calculated under all the circumstances’ to
apprise petitioner of the pendency of the . . . forfeiture"). Id. at 701.
   Applying this analysis, we find that the Government’s notice to
Goodman was clearly inadequate. In its response to Goodman’s
motion, the Government submitted no evidence whatsoever to show
that any attempt was made to notify Goodman, who was no longer
represented by counsel, of the forfeiture of his property. The Govern-
ment’s unsupported assertion that Goodman "was served with the
motion, through his attorney," even if true, is insufficient notice under
Minor or Dusenbery. The "motion for destruction of evidence" was
filed more than a year after Goodman was sentenced, cf. Bye v.
United States, 105 F.3d 856, 857 (2d Cir. 1997) (pretrial detainee,
whose attorney was served with notice and acknowledged its receipt,
was sufficiently notified), and the Government was aware of Good-
man’s whereabouts.
   However, Goodman’s motion may nevertheless be untimely. The
applicable limitations period for an action seeking return of forfeited
property is six years. 28 U.S.C. § 2401(a) (1994); United States v.
Minor, 228 F.3d at 359. To decide whether Goodman filed his action
outside the six-year limitations period, it is necessary to determine
when the cause of action accrued. The cause of action accrues and the
limitations period begins to run on the date when the movant first
becomes aware that the government declared the property forfeited or
when, through an inquiry he reasonably could have been expected to
make, he would have been aware of the forfeiture. Id. at 359. In this
case, the record is not sufficiently developed to determine when the
cause of action accrued.
  We therefore vacate the district court’s order denying relief on the
motion for return of property and remand to the district court for a
determination of when the cause of action accrued and whether Good-
man’s motion was timely filed. If the motion was timely, Goodman
should be permitted to proceed with his action.
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                        VACATED AND REMANDED